Per Curiam,
The undisputed facts in this case appear in the charge to the jury, in which the learned trial judge directed them to return a certificate in favor of the defendant. It was clearly entitled to that certificate, and the basis for the same was competent testimony, the admission of which is the subject of the first assignment of error; The second, third, fourth and fifth complain of the disab lowance of certain offers of testimony. If all of it had been admitted, it would not have helped the appellant, which was bound by the plain, self-construing, terms of its written contract with the city. The judgment on the verdict directed in its favor is affirmed.